DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on June 24, 2019.  These drawings are accepted.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, 7-9, 11, 12, 14, 15, 17, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hupp (US 2014/0216734) in view of Castel et al. (US 2,768,684, Castel).

Regarding claims 1, 8, and 15:  Hupp discloses a system 10 comprising: 
an antenna T1, T2 mountable in or on a tubing string 12; 
a voltage source within 130, [0017]; also implied by “alternating current is passed through”, [0021] connectable to the antenna; and 
a processing device 25, [0017] – within tools 120, 120a, 130 connectable to the antenna and the voltage source, the processing device being operable to: 
apply an AC voltage to the antenna using the voltage source [0021];
monitor a current generated in the antenna while the AC voltage is being applied to the antenna and while the tubing string is deployed within a well casing 7 – [0021], [0022]; 
sense a discontinuity 7A in the well casing by detecting a phase shift in an electromagnetic field induced in the casing from when the antenna is proximate to the discontinuity and when the antenna is not proximate to the discontinuity [0022]-[0024]; and 
provide at least a relative position indication based on sensing the discontinuity Abstract, [0025].

While it is believed that phase shift in the induced electromagnetic field is indicative of a change in current generated by the antenna, Hupp fails to disclose that it is a difference in the current that is measured to sense the discontinuity.  
Hupp discloses all of the limitations of the above claim(s) except for the discontinuity being sensed by detecting a difference between the current generated in the 
Castel discloses a system similar to that of Hupp. The system of Castel includes a casing collar locating unit 12 that includes an antenna 40 to which an AC voltage is applied from a voltage source 25, 3:37-54, 4:17-52.  The system monitors a current generated in the antenna while the unit is being deployed in the well 4:17-67 and uses a change in measured current to sense a discontinuity 23 in the well casing 21, 4:53-67.  The relative position or location of the discontinuity is provided when the discontinuity is sensed 5:29-38, 6:42-58.
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Hupp so that the system used a change in measured current to sense a discontinuity as taught by Castel in order to have prevented false indications by the processing device 2:28-33.

Regarding claims 2, 9, and 15:  The system further comprising a current sensing R1, R2 of Hupp/36 of Castel component connectable to the antenna, and wherein the current generated in the antenna is monitored by measuring a voltage drop across the current sensing component 4:68-5:28 – losses caused by eddy currents.

Regarding claims 4, 11, and 17:  Wherein the processing device is further operable to store a count of discontinuities encountered by the antenna memory, [0017]; Fig 4, [0023] of Hupp.

Regarding claims 5, 12, and 18:  Wherein the antenna comprises a plurality of antennas T1, T2 of Hupp, and wherein the processing device is operable to monitor a current generated in each of the plurality of antennas while the AC voltage is being applied and while the tubing string is deployed within the well casing [0022]-[0024] of Hupp.

Regarding claims 7, 14, and 15:  Wherein the discontinuity comprises a collar joint 7A of Hupp.

Regarding claim 8:  Hupp, as modified, discloses a method of sensing a discontinuity in a well casing using the above system [0021]-[0025] of Hupp.

Regarding claim 15:  The system further comprising a driver module 123 connectable to the antenna and a transmission line [0017] connectable to the driver module, wherein the processing device is connectable to the transmission line [0017]. 

Regarding claim 20:  Wherein the driver module comprises a signal improvement filter 257 – 9:37-59 of Clark et al. (US 4,899,112, incorporated by reference in [0017] of Hupp).

Claims 3, 10, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hupp in view of Castel as applied to claims 1, 8, and 15 above, and further in view of Almaguer (US 2009/0166035, Alm).

Hupp, as modified, discloses all of the limitations of the above claim(s) except for the processing device being operable to control the voltage source to set a frequency of the AC voltage in accordance with a physical characteristic of the tubing string, the well casing, or both.
Alm discloses a casing collar locator for detecting casing collars 27 in a well [0055], [0066].  Alm further discloses that the operating frequency of the locator is a function of the type and size of the pipe, the configuration of the borehole, and other such features [0078].  The processor of the locator uses the physical properties of the casing and wellbore to determine the optimum operating frequency [0080]-[0081].
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified Hupp so that the processing device controlled the frequency of the voltage in accordance with a physical characteristic of the tubing string, the casing, or both as taught by Alm in order to have been able to use the optimum frequency for the conditions in the well [0080], [0081].

Claims 6, 13, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hupp in view of Castel as applied to claims 1, 8, and 15 above, and further in view of Hamilton (US 3,570,594).

Hupp, as modified, discloses all of the limitations of the above claim(s) except for the processing device being operable to determine a direction of movement for the tubing 
Hamilton discloses a casing collar locator 18 that includes a processing device 10, Fig 3 that uses the order of occurrences of negative and positive fluctuations in the signals to determine the direction the locator is moving 3:25-36.
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified Hupp so that the processing device was operable to determine a direction of movement for the tubing string by detecting a difference in the current generated in at least two of the plurality of antennas as taught by Hamilton in order to have been able to determine if the tubing string, and any associated tools, are located at the correct depth and location in the well.  This would have achieved the predictable result of ensuring that tools were not set or actuated in undesired locations.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER H GAY whose telephone number is (571)272-7029. The examiner can normally be reached Monday through Thursday, 6-3:30 and every other Friday 6-11.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna M Momper can be reached on 571-270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNIFER H GAY/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        

JHG
11/17/2021